Dismissed and Memorandum Opinion filed April 14, 2005








Dismissed and Memorandum Opinion filed April 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00045-CV
____________
 
IN THE
INTEREST OF D.B.T & C. J. L.T
 
 
 

 
On Appeal from the
314th District Court
 Harris County, Texas
Trial Court Cause
No. 04‑04564J
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 2, 2004.
On March 31, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  Appellant states that the trial court granted
a new trial.  The motion to dismiss is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 14, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.